Title: From George Washington Adams to Thomas Boylston Adams, 25 May 1822
From: Adams, George Washington
To: Adams, Thomas Boylston


				
					My dear Uncle.
					Washington 25th May 1822—
				
				I am enabled to reply to your last favour somewhat earlier than to the two which preceded it and hope that as my large file of unanswered letters is at last wholly disposed of I shall have it in my power to keep pace with my correspondents in future. There are moments in the life of every man when it is exceedingly difficult to bend the attention to business and those who allot special hours to particular employments find it sometimes hardly possible to preserve the rule. This is especially the case with regard to letters. When the body is debilitated by oppressive heat and the mind depressed by the lassitude of the body it is vain to attempt to afford pleasure or satisfaction to correspondents and if rigorous resolution accomplishes the taste of composition it is usually marked by the traces of evident labour and effort. A letter, to please, should be written when the spirits are equable and the mind vigorous and animated; when the succession of thought is rapid, continued, and interesting; when the desire of communing with the persons addressed is strong and sincere and the predominant feeling kind and agreeable. Perhaps it may be said with truth that this is not often the case; that men are very seldom in the enjoyment of perfect health and spirits and that when they are, other occupations of a more active nature demand and absorb their attention; even allowing this my position will be generally true. It is impossible as it appears to me to establish any universal rules for writing letters and it is therefore the circumstances in which the writer is placed at the time of writing which give a character to the letter. With this belief it is hardly extraordinary that letters should sometimes remain long on my unanswered file for a dull correspondent being worse than none, I am unwilling to write letters when I feel myself wholly unadapted to the taste. You may think that the case now from the general and abstract character of this You say in your last that Thomas is satisfied with his situation at Norwich which I am very glad to hear. In my No 5. I expressed my opinion upon this subject and spoke of the effect of first impressions. If they have been favourable with Thomas it is probable he will be happy at this school during the whole period of his residence there. It is very advantageous to a young man to be thoroughly acquainted with the modern languages and many elegant pleasures as well as useful benefits are conferred by this knowledge. The French has been and is now, a sort of “passe partout” by which a man is enabled to hold converse with his fellow men in distinct and different regions. The Italian is a language of great beauty and its literature very extensive and celebrated. It is not difficult to acquire the Italian but there is no small difficulty in comprehending the great and eminent authors who have written it. Danté, Ariosto, Tasso. The first is said to be beyond the comprehension of any man not a native Italian. It is to others what Shakespear is to the French. The Spanish is a beautiful and powerful language. It is very little known in this country and was still less so a few years since, but the taste for it and Just ideas of its evidences of excellence having been more widely diffused of late render it probable that it will hereafter be understood and appreciated. It will be a valuable accomplishments should our relations with South America be as is prophecied by some, important and intimate. Indeed the knowledge of modern languages is in every case an accomplishment. The letter from Thomas which you had proposed to enclose did not accompany your last. I regret this as it would have given me great pleasure to have received it. I spoke so fully of the Deaf and Dumb in mine marked (29) to my Grandfather that Nothing is left to say. The Story of the Eagle and the Cat as related by my Grandfather on the occasion which you describe has been published recently in the Democratic Press and copied into several papers.Believe me faithfully your nephew
				
					George Washington Adams
				
				
			